DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

In order to overcome the applied references, applicants amended claim 1 with the new feature of “convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded directly to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive”, which can be now rejected further with Figure 10 of the new secondary reference Wang et al. (US 20120307180).

However, the instant application 15/758454 and the application 15/758615 (now Patent No. 10859871) have (1) the same inventive entity of Nakamura; Kozo and Hosokawa; Kazuhito; (2) the same assignee NITTO DENKO CORPORATION; and (3) the same attorney Adele Critchley. Interfering claims of applications 15/758454 and application 15/758615 (now Patent No. 10859871) with either the same assignee or the same inventive entity are "patentably indistinct claims" within the meaning of 37 CFR 1.78(f).

2136.05(a)    Antedating a Pre-AIA  35 U.S.C. 102(e) Reference [R-10.2019]:
I.    AFFIDAVIT OR DECLARATION UNDER 37 CFR 1.131:
An affidavit or declaration under 37 CFR 1.131(a)  can overcome a prior art rejection under pre‑AIA  35 U.S.C. 102(e)  by proving invention of the claimed subject matter by the inventor or at least one joint inventor prior to the effective date of the reference relied upon in the rejection.

37 CFR 1.131(a)  is not an acceptable method of overcoming the rejection. Under these circumstances, the examiner must determine whether a double patenting rejection or interference is appropriate. If there is a common assignee or inventor between the application and patent, a double patenting rejection must be made. See MPEP § 804. Note that a terminal disclaimer does not overcome a pre-AIA  35 U.S.C. 102(e)  rejection. See, e.g., In re Bartfeld, 925 F.2d 1450, 17 USPQ2d 1885 (Fed. Cir. 1991). If there is no common assignee or inventor and the rejection under pre-AIA  35 U.S.C. 102(e)  is the only possible rejection, the examiner must determine whether an interference should be declared. See MPEP Chapter 2300 for more information regarding interferences.
MPEP 714.05   Examiner Should Immediately Review [R-11.2013]: 
Actions by applicant, especially those filed near the end of the period for reply, should be reviewed as soon as possible upon becoming available to the examiner to determine whether they are completely responsive to the preceding Office action so as to prevent abandonment of the application. If found inadequate, and sufficient time remains, applicant should be notified of the deficiencies and warned to complete the reply within the period. See MPEP § 714.03. All amended applications forwarded to the examiner should be reviewed at once to determine the following: …(F) If claims suggested to applicant for interference purposes have been copied. (MPEP Chapter 2300) …(I) If a terminal disclaimer has been filed (MPEP § 804.02, § 804.03, and § 1490).
Applicants also need to file Terminal Disclaimer to avoid an interference rejection since this case is interference case of application 15758615 (now Patent No. 10859871). 

Claim Rejections - 35 USC § 102 (or Claim Interference Rejections)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions 

1.	Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(g)/103(a) based upon claims 1-20 of Patent No. 10859871 (or the application 15/758615). 

Failure to present claims and/or take necessary steps for interference purposes after notification that interfering subject matter is claimed constitutes a disclaimer of the subject matter.  This amounts to a concession that, as a matter of law, the patentee is the first inventor in this country.  See In re Oguie, 517 F.2d 1382, 186 USPQ 227 (CCPA 1975).

2.	Claims 1-7 are rejected under pre-AIA  35 U.S.C. 135(b)(1) as not being made prior to one year from the date on which U.S. Patent No. 10859871 (in the application 15758615) was granted. See In re McGrew, 120 F.3d 1236, 1238, 43 USPQ2d 1632, 1635 (Fed. Cir. 1997) where the Court held that pre-AIA  35 U.S.C. 135(b) may be used as a basis for ex parte rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. (US 20150260903) in view of Namekata et al. (US 20150160401) [or Sadasivan et al. (US 20120113671)] and Hong (KR 2012005086) [or Sung (US 20100246021)] and Wang et al. (US 20120307180).

    PNG
    media_image1.png
    438
    722
    media_image1.png
    Greyscale

Regard to claim 1, Kashima et al. disclose a liquid crystal display apparatus comprising: 
a liquid crystal cell [a liquid-crystal display panel 3]; 
a viewer side polarizing plate 7B, which is arranged on a viewer side of the liquid crystal cell; and a back-surface side polarizing plate 7A, a reflective polarizer 69, a first prism sheet 67, a second prism sheet 66, which are arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side, 
wherein 
the first prism sheet and the second prism sheet each have: 
a first main surface, which is flat; and a second main surface, on which a plurality of unit prisms each having a columnar shape convex toward an opposite side to the first main surface are arrayed, and 
convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate, and/or convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet are bonded to the first main surface of the first prism sheet. It would be obvious as a matter of design choice to bond, which bonded all optical layers (such as polarizer, prism sheet, diffuser, light guide) together for holding, since applicant has not disclosed “that bonds” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with bond, which bonded all optical layers.
Claim 2: 
a void portion is defined between each of concave portions on the second main surface of the first prism sheet 66 and the reflective polarizer 69, and/or a void portion defined between each of concave portions on the second main surface of the second prism sheet and the first main surface of the first prism sheet.

Kashima et al. fail to disclose the liquid crystal display apparatus with different light source having blue light and the wavelength conversion layer with a light diffusing material (claim 6), wherein (1) a wavelength conversion layer placing between the second prism sheet and light guide or placing under the second prism sheet [then a back-surface side polarizing plate, a reflective polarizer, a first prism sheet, a second prism sheet, and a wavelength conversion layer, which are arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side], wherein the wavelength conversion layer is excited by absorbing light of a specified wavelength and thereby emits lights of a different wavelength, the wavelength conversion layer converts a part of incident light having a blue to bluish purple color into green light and red light, and outputs another part of the incident light as blue light, wherein the wavelength conversion layer contains a light diffusing material (claim 6); (2) convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive, an air layer is eliminated at each of the bonded portion between the convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet and the main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate, and a void portion is defined between each of concave portions on the second main surface of the first prism sheet and the reflective polarizer; (3) convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet are convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded directly to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive”.

    PNG
    media_image2.png
    308
    478
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    256
    673
    media_image3.png
    Greyscale

Namekata et al. teach the liquid crystal display apparatus with the light source having blue light and the wavelength conversion layer, wherein (1) a light guide plate 28, a quantum dot enhancement film 30, and optical films (a prism sheet 32, a prism sheet 34, and  dispersion sheet 36) stacked in this order; therefore, a back-surface side polarizing plate 25, dispersion sheet 36 (can be replaced with a reflective polarizer as shown in Kashima et al.), a first prism sheet 34, a second prism sheet 32, and a wavelength conversion layer 34, which are arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side, wherein the wavelength conversion layer is excited by inherently absorbing light of a specified wavelength and thereby emits lights of a different wavelength, the wavelength conversion layer converts a part of incident light having a blue to bluish purple color into green light and red light, and outputs another part of the incident light as blue light [0038].  Or Sadasivan et al. teach the liquid crystal display apparatus with the light source having blue light and the wavelength conversion layer, wherein the backlight unit with a reflective polarizer [one of diffuser sheets as Fig. 6 shown], a first prism sheet obviously arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side. A diffuser plate is placed adjacent the quantum dot film.  One or more diffuser sheets can be placed adjacent the diffuser plate.  One or more other functional sheets of films (e.g., a light polarizing film, a reflective polarizer or dual brightness enhancement film, and/or structured films (e.g., that can include prism features) can also be included in the stack [0133]]; wherein the wavelength conversion layer is excited by inherently absorbing light of a specified wavelength and thereby emits lights of a different wavelength, the wavelength conversion layer converts a part of incident light having a blue to bluish purple color into green light and red light, and outputs another part of the incident light as blue light [0159]; wherein quantum dots containing inks (comprising mixtures of different wavelength quantum dots) are synthesized; these quantum dots can use as a light diffusing material containing in the wavelength conversion layer as cited in claim 6.

    PNG
    media_image4.png
    234
    657
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    231
    642
    media_image5.png
    Greyscale

Hong or Sung teaches the liquid crystal display apparatus, wherein the prism sheets with convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically functional element via adhesive, an air layer is eliminated at each the bonded portions between the convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet and the one main surface of the optically functional element and, a void portion is defined between each of concave portions on the second main surface of the prism sheet and the optically functional element.  Hong or Sung shows that the optically functional element including reflective polarizer or polarizing plate or light diffusing layer is an equivalent structure in the art. Therefore, because the optically functional elements includes prism sheet or reflective polarizer, polarizing plate, light diffusing layer for the prism sheet with convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically via adhesive were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the optically functional elements includes prism sheet or reflective polarizer, polarizing plate, light diffusing layer for the prism sheet with convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically functional element via adhesive.  Thus, it is obvious to have (2) convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive, an air layer is eliminated at each of the bonded portion between the convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet and the main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate, and a void portion is defined between each of concave portions on the second main surface of the first prism sheet and the reflective polarizer; (3) convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet are bonded to the first main surface of the first prism sheet via adhesive; an air layer is eliminated at each of the bonded portion between the convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet and the main surface of the first main surface of the first prism sheet; a void portion is defined between each of concave portions on the second main surface of the first prism sheet and the reflective polarizer, and/or a void portion defined between each of concave portions on the second main surface of the second prism sheet and the first main surface of the first prism sheet (claim 2).

    PNG
    media_image6.png
    238
    482
    media_image6.png
    Greyscale

wherein convex portions 122 formed by the plurality of unit prisms on the second main surface of the first prism sheet 120 are bonded directly to a main surface of the reflective polarizer 200 on an opposite side to the back-surface side polarizing plate 43 via adhesive 50.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Kashima et al. disclosed with the liquid crystal display apparatus, wherein a wavelength conversion layer under the second prism sheet, then a back-surface side polarizing plate, a reflective polarizer, a first prism sheet, a second prism sheet, and a wavelength conversion layer, which are arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side for converting blue light passing therethrough into light having peak characteristic, the wavelength conversion layer is excited by absorbing light of a specified wavelength and thereby emits lights of a different wavelength, the wavelength conversion layer converts a part of incident light having a blue to bluish purple color into green light and red light, and outputs another part of the incident light as blue light for green then providing color reproducibility corresponding to an NTSC ratio of 100% is achieved [0004] as Namekata et al. taught [for desired optical properties and integrated with an LED source to create a trichromatic white light source and improving displays characterized by higher color gamuts, lower power consumption, and reduced cost as Sadasivan et al. taught]; (2) wherein convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive, an air layer is eliminated at each of the bonded portion between the convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet and the main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate, and a void portion is defined between each of concave portions on the second main surface of the first prism sheet and the reflective polarizer; (3) wherein convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet are bonded to the first main surface of the first prism sheet via adhesive; an for ensuring to prevent the surface sheet as Hong taught [for decreased drastically the defect rates attributable to scratching or the entry of impurities in the course of assembling a backlight unit, and the generation of shatter cracks resulting from friction with other sheets, thus improving workability and productivity [0051] as Sung taught]; (4) wherein convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded directly to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive for improving the shortcomings of the multilayer optical film by reducing the number of optical films without sacrificing brightness uniformity [0066] as Wang et al. taught.

2.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. (US 20150260903) in view of Namekata et al. (US 20150160401) [or Sadasivan et al. (US 20150160401)] and Hong (KR 2012005086) [or Sung (US 20100246021)] and Wang et al. (US 20120307180) as applied to claim 1 in further view of Benoit et al. (US 20160003998).

Kashima et al. fail to disclose a low-refractive index layer between the second prism sheet and the wavelength conversion layer, wherein the low- refractive index layer has a refractive index of 1.30 or less.

    PNG
    media_image7.png
    315
    784
    media_image7.png
    Greyscale

a first low refractive index element 30 has a refractive index of 1.3 or less or 1.25 or less or 1.2 or less or 1.15 or less [0027]] between the second prism sheet [first optical recycling element 40 with micro-structured films include brightness enhancing films [0041], wherein microstructured topography can be a plurality of prisms on the film surface such that the films can be used to redirect light through reflection and refraction.  The height of the prisms can range from about 1 to about 75 micrometers [0052]] and the wavelength conversion layer [a quantum dot film element 20], wherein the low- refractive index layer has a refractive index of 1.30 or less.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Kashima et al. disclosed with a low-refractive index layer between the second prism sheet and the wavelength conversion layer, wherein the low- refractive index layer has a refractive index of 1.30 or less for providing a high luminance backlight unit is needed to produce an image with sufficient luminance [0002] as Benoit et al. taught.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. (US 20150260903) in view of Namekata et al. (US 20150160401) [or Sadasivan et al. (US 20150160401)] and Hong (KR 2012005086) [or Sung (US 20100246021)] and Wang et al. (US 20120307180) as applied to claim 1 in further view of Nakamura et al. (US20150277012).
Kashima et al. fail to disclose a light diffusing layer between the back-surface side polarizing plate and the reflective polarizer.

    PNG
    media_image8.png
    215
    266
    media_image8.png
    Greyscale
      
    PNG
    media_image9.png
    397
    371
    media_image9.png
    Greyscale

a light diffusion layer 20 between the polarizing plate 10 and the reflective polarizer 30 as required.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Kashima et al. disclosed with a light diffusing layer between the back-surface side polarizing plate and the reflective polarizer for suppressing the occurrence of the moire [0052] as Nakamura et al. taught.

4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. (US 20150260903) [or Sakamoto et al. (US 20080186428)] in view of Namekata et al. (US 20150160401) [or Sadasivan et al. (US 20120113671)] and Hong (KR 2012005086) [or Sung (US 20100246021)] and Wang et al. (US 20120307180) as applied to claim 1 in further view of Konno et al. (US 20100073582).

Kashima et al. or Sakamoto et al. fail to disclose the liquid crystal display apparatus being of an IPS mode.

Konno et al. teach the liquid crystal display apparatus being of an IPS mode.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Sakamoto et al. disclosed with the liquid crystal display apparatus being of an IPS mode for characterized by a wide viewing angle [0003] as Konno et al. taught.

s 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 20080186428) in view of Hong (KR 2012005086) [or Sung (US 20100246021)], Namekata et al. (US 20150160401) [or Sadasivan et al. (US 20120113671)] and Wang et al. (US 20120307180).

    PNG
    media_image10.png
    450
    544
    media_image10.png
    Greyscale
      
    PNG
    media_image11.png
    456
    535
    media_image11.png
    Greyscale

Regard to claim 1, Sakamoto et al. disclose a liquid crystal display apparatus comprising: 
a liquid crystal cell [a liquid-crystal display panel 25]; 
a viewer side polarizing plate 231, which is arranged on a viewer side of the liquid crystal cell; and 
a back-surface side polarizing plate 232, 
a reflective polarizer 10, 
a first prism sheet [a prism sheet 22], 
a second prism sheet [a diffuser plate 23 may be replaced by prism sheet [0097] as shown in Fig. 7], and 
a wavelength conversion layer [color purity improving sheet 11], which are arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side, wherein the wavelength conversion layer is excited by absorbing light of a specified wavelength and thereby emits lights of a different wavelength since the wavelength conversion layer [color purity improving sheet] comprises fluorescent material which inherently absorbs light at a predetermined wavelength and thereby emits light at a wavelength that is different than the predetermined wavelength ([0100]-[0101], [0105]-[0106], It would be obvious as a matter of design choice to bond, which bonded all optical layers (such as polarizer, prism sheet, diffuser, light guide) together for holding, since applicant has not disclosed “that bonds” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with bond, which bonded all optical layers.
Claim 5: 
a light diffusing layer 23 between the back-surface side polarizing plate 232 and the reflective polarizer 10 as Fig. 5 shown.
Claim 6: 
the wavelength conversion layer contains a light diffusing material which is fluorescent material.

Sakamoto et al. fail to disclose (1) the liquid crystal display apparatus, wherein the first prism sheet and the second prism sheet, each have: a first main surface, which is flat; and a second main surface, on which a plurality of unit prisms each having a columnar shape convex toward an opposite side to the first main surface are arrayed, and wherein convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive, an air layer is eliminated at each of the bonded portions between the convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet and the main surface of the reflective polarizer on the opposite side to the back-surface side polarizing plate, and a void portion is defined between each of concave portions on the second main surface of the first prism sheet and the reflective polarizer; (2) the liquid crystal display apparatus, wherein convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet are bonded to the first main surface of the first prism sheet via adhesive; an air layer is eliminated at each of the bonded portion between the convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet and the main surface of the first main surface of the first prism sheet; a void portion is defined between each of concave portions on the second main surface of the first prism sheet and the reflective polarizer, wherein convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded directly to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive”.

    PNG
    media_image4.png
    234
    657
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    231
    642
    media_image5.png
    Greyscale

Hong or Sung teaches the liquid crystal display apparatus, wherein the prism sheet has a first main surface, which is flat; and a second main surface, on which a plurality of unit prisms each having a columnar shape convex toward an opposite side to the first main surface are arrayed, and wherein convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically functional element. It would be obvious as a matter of design choice to bond, which bonded all optical layers (such as polarizer, prism sheet, diffuser, light guide) together for holding, since applicant has not disclosed “that bonds” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with bond, which bonded all optical layers, wherein the prism sheets with convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically functional element via adhesive, an air layer is eliminated at each the bonded portions between the convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet and the one main surface of the optically functional element and, a void portion is defined between each of concave portions on the second main surface of the prism sheet and the optically functional element.  Hong or Sung shows that the optically functional element including reflective polarizer or polarizing plate or light diffusing layer is an equivalent structure in the art. Therefore, because the optically functional elements includes prism sheet or reflective polarizer, polarizing plate, light diffusing layer for the prism sheet with convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically functional element via adhesive were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the optically functional elements includes prism sheet or reflective polarizer, polarizing plate, light diffusing layer for the prism sheet with convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically functional element via adhesive.  Thus, it is obvious to have (1) convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive, an air layer is eliminated at each of the bonded portion between the convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet and the main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate, and a void portion is defined between each of concave portions on the second main surface of the first prism sheet and the reflective polarizer; (2) convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet are bonded to the first main surface of the first prism sheet via adhesive; an air layer is eliminated at each of the bonded portion between the convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet and the main surface of the first main surface of the first prism sheet; a void portion is defined between each of concave portions on the second main surface of the first prism sheet and the reflective polarizer, and/or a void portion defined between each of concave portions on the second main surface of the second prism sheet and the first main surface of the first prism sheet (claim 2).

Namekata et al. teach (3) the liquid crystal display apparatus, wherein a light guide plate 28, a quantum dot enhancement film 30, and optical films (a prism sheet 32, a prism the wavelength conversion layer converts a part of incident light having a blue to bluish purple color into green light and red light, and outputs another part of the incident light as blue light [0038]. Or Sadasivan et al. teach the liquid crystal display apparatus, wherein the backlight unit with a reflective polarizer [one of diffuser sheets as Fig. 6 shown], a first prism sheet [prism film-2], a second prism sheet [prism film-1], and a wavelength conversion layer [QD film], which are obviously arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side. A diffuser plate is placed adjacent the quantum dot film.  One or more diffuser sheets can be placed adjacent the diffuser plate.  One or more other functional sheets of films (e.g., a light polarizing film, a reflective polarizer or dual brightness enhancement film, and/or structured films (e.g., that can include prism features) can also be included in the stack [0133]]; wherein the wavelength conversion layer is excited by inherently absorbing light of a specified wavelength and thereby emits lights of a different wavelength, the wavelength conversion layer converts a part of incident light having a blue to bluish purple color into green light and red light, and outputs another part of the incident light as blue light [0159]; wherein quantum dots containing inks (comprising mixtures of different wavelength quantum dots) are synthesized; these quantum dots can use as a light diffusing material containing in the wavelength conversion layer as cited in claim 6.

Wang et al. teach the liquid crystal display apparatus, (4) wherein convex portions 122 formed by the plurality of unit prisms on the second main surface of the first prism sheet 120 are bonded directly to a main surface of the reflective polarizer 200 on an opposite side to the back-surface side polarizing plate 43 via adhesive 50 (Fig. 10).

for ensuring to prevent the surface sheet as Hong taught [for decreased drastically the defect rates attributable to scratching or the entry of impurities in the course of assembling a backlight unit, and the generation of shatter cracks resulting from friction with other sheets, thus improving workability and productivity [0051] as Sung taught]; the liquid crystal display apparatus with the light source having blue light and the wavelength conversion layer with a light diffusing material, wherein (3) a wavelength conversion layer under the second prism sheet, then a back-surface side polarizing plate, a reflective polarizer, a first prism sheet, a second prism sheet, and a wavelength conversion layer, which are arranged on for green then providing color reproducibility corresponding to an NTSC ratio of 100% is achieved [0004] as Namekata et al. taught [for desired optical properties and integrated with an LED source to create a trichromatic white light source and improving displays characterized by higher color gamuts, lower power consumption, and reduced cost as Sadasivan et al. taught]; (4) a liquid crystal display apparatus, wherein convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded directly to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive for improving the shortcomings of the multilayer optical film by reducing the number of optical films without sacrificing brightness uniformity [0066] as Wang et al. taught.

6.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 20080186428) in view of in view of INANAGA (JP2008176206) and Namekata et al. (US 20150160401) [or Sadasivan et al. (US 20120113671)] and Wang et al. (US 20120307180).

    PNG
    media_image10.png
    450
    544
    media_image10.png
    Greyscale
     
    PNG
    media_image11.png
    456
    535
    media_image11.png
    Greyscale


a liquid crystal cell [a liquid-crystal display panel 25]; 
a viewer side polarizing plate 231, which is arranged on a viewer side of the liquid crystal cell; and 
a back-surface side polarizing plate 232, 
a reflective polarizer 10, 
a first prism sheet [a prism sheet 22], 
a second prism sheet [a diffuser plate 23 may be replaced by prism sheet [0097] as shown in Fig. 7], and 
a wavelength conversion layer [color purity improving sheet 11], which are arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side, wherein the wavelength conversion layer is excited by absorbing light of a specified wavelength and thereby emits lights of a different wavelength since the wavelength conversion layer [color purity improving sheet] comprises fluorescent material which inherently absorbs light at a predetermined wavelength and thereby emits light at a wavelength that is different than the predetermined wavelength ([0100]-[0101], [0105]-[0106], [0109]-[0119] and TABLE 1).  It would be obvious as a matter of design choice to bond, which bonded all optical layers (such as polarizer, prism sheet, diffuser, light guide) together for holding, since applicant has not disclosed “that bonds” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with bond, which bonded all optical layers.
Claim 5: 
a light diffusing layer 23 between the back-surface side polarizing plate 232 and the reflective polarizer 10 as Fig. 5 shown.
Claim 6: 
the wavelength conversion layer contains a light diffusing material which is fluorescent material.

wherein convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded directly to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive”.

    PNG
    media_image12.png
    256
    678
    media_image12.png
    Greyscale
    
INANAGA teaches (1) the liquid crystal display apparatus, wherein the prism sheet has a first main surface, which is flat; and a second main surface, on which a plurality of unit prisms each having a columnar shape convex toward an opposite side to the first main surface are arrayed, and wherein convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically functional element. It would be obvious as a matter of design choice to bond, which bonded all optical layers (such as polarizer, prism sheet, diffuser, light guide) together for holding, since applicant has not disclosed “that bonds” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with bond, which bonded all optical layers, wherein the prism sheets with convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically functional element via adhesive, an air layer is eliminated at each the bonded portions between the convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet and the one main surface of the optically functional element and, a void portion is defined between each of concave portions on the second main surface of the prism sheet and the optically functional element.  Hong or Sung shows that the optically functional element including reflective polarizer or polarizing plate or light diffusing layer is an equivalent structure in the art. Therefore, because the optically functional elements includes prism sheet or reflective polarizer, polarizing plate, light diffusing layer for the prism sheet with convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically functional element via adhesive were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the optically functional elements includes prism sheet or reflective polarizer, polarizing plate, light diffusing layer for the prism sheet with convex portions formed by the plurality of unit prisms on the second main surface of the prism sheet are bonded to one main surface of the optically functional element via adhesive.  Thus, it is obvious to have (1) convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive, an air layer is eliminated at each of the bonded portion between the convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet and the main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate, and a void portion is defined between each of concave portions on the second main surface of the first prism sheet and the reflective polarizer; (2) convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet are bonded to the first main surface of the first prism sheet via adhesive; an air layer is eliminated at each of the bonded portion between the convex portions formed by the plurality of unit prisms on the second main surface of the second prism sheet and the main surface of the first main surface of the first prism sheet; a void portion is defined between each of concave portions on the second main surface of the first prism sheet and the reflective polarizer, and/or a void portion defined between each of concave portions on the second main surface of the second prism sheet and the first main surface of the first prism sheet (claim 2).

Namekata et al. teach (3) the liquid crystal display apparatus, wherein a light guide plate 28, a quantum dot enhancement film 30, and optical films (a prism sheet 32, a prism sheet 34, and  dispersion sheet 36) stacked in this order; therefore, a back-surface side polarizing plate 25, dispersion sheet 36 (can be replaced with a reflective polarizer as shown in Kashima et al.), a first prism sheet 34, a second prism sheet 32, and a wavelength conversion layer 34, which are arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side, wherein the wavelength conversion layer is excited by inherently absorbing light of a specified wavelength and thereby emits lights of a different wavelength, the wavelength conversion layer converts a part of incident light having a blue to bluish purple color into green light and red light, and outputs another part of the incident light as blue light [0038], Or Sadasivan et al. teach a liquid crystal display apparatus, wherein the backlight unit with a reflective polarizer [one of diffuser sheets as Fig. 6 shown], a first prism sheet [prism film-2], a second prism sheet [prism film-1], and a wavelength conversion layer [QD film], which are obviously arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side. A diffuser plate is placed adjacent the quantum dot film.  One or more diffuser sheets can be placed adjacent the diffuser plate.  One or more other functional sheets of films (e.g., a light polarizing film, a reflective polarizer or dual brightness enhancement film, and/or structured films (e.g., that can include prism features) can also be included in the stack [0133]]; wherein the wavelength conversion layer is excited by inherently absorbing light of a specified wavelength and thereby emits lights of a different wavelength, the wavelength conversion layer converts a part of incident light having a blue to bluish purple color into green light and red light, and outputs another part of the incident light as blue light [0159]; wherein quantum dots containing inks (comprising mixtures of different wavelength quantum dots) are synthesized; these quantum dots can use as a light diffusing material containing in the wavelength conversion layer as cited in claim 6.

Wang et al. teach the liquid crystal display apparatus, (4) wherein convex portions 122 formed by the plurality of unit prisms on the second main surface of the first prism sheet 120 are bonded directly to a main surface of the reflective polarizer 200 on an opposite side to the back-surface side polarizing plate 43 via adhesive 50 (Fig. 10).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Sakamoto et al. disclosed with a liquid crystal display apparatus, wherein the first prism sheet and the second prism sheet each having: a first main surface, which is flat; and a second main surface, on which a plurality of unit prisms each having a columnar shape convex toward an opposite side to the first main surface are arrayed, and wherein convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded to a main surface of the for provided by partially joining layers of the optical functional layers to each other and providing an area except the joined area as an air void part to previously laminate and integrate a plurality of the optical functional layers and the air void part (air layer) having required air volume is provided between the optical functional layers while suppressing the thickness of the whole optical laminated body as INANAGA taught]; a liquid crystal display apparatus, wherein a wavelength conversion layer under the second prism sheet, then a back-surface side polarizing plate, a reflective polarizer, a first prism sheet, a second prism sheet, and a wavelength conversion layer, which are arranged on an opposite side of the liquid crystal cell to the viewer side in the stated order from a liquid crystal cell side for converting blue light passing therethrough into light having peak characteristic, the wavelength conversion layer is excited by absorbing light of a specified wavelength and thereby emits lights of a different wavelength, the wavelength conversion layer converts a part of incident light having a blue to bluish purple color into green light and red light, and outputs another part of the incident light as blue light for green then providing color reproducibility corresponding to an NTSC ratio of 100% is achieved [0004] as Namekata et al. taught [for desired optical properties and integrated with an LED source to create a trichromatic white light source and improving displays characterized by higher color gamuts, lower power consumption, and reduced cost as Sadasivan et al. taught]; (4) a liquid crystal display apparatus, wherein convex portions formed by the plurality of unit prisms on the second main surface of the first prism sheet are bonded directly to a main surface of the reflective polarizer on an opposite side to the back-surface side polarizing plate via adhesive for improving the shortcomings of the multilayer optical film by reducing the number of optical films without sacrificing brightness uniformity [0066] as Wang et al. taught.
s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 20080186428) in view of Hong (KR 2012005086) [or Sung (US 20100246021) or INANAGA (JP2008176206)], Namekata et al. (US 20150160401) [or Sadasivan et al. (US 20120113671)] and Wang et al. (US 20120307180) as applied to claim 1 in further view of Benoit et al. (US 20160003998).

Sakamoto et al. fail to disclose a low-refractive index layer between the second prism sheet and the wavelength conversion layer, wherein the low- refractive index layer has a refractive index of 1.30 or less.

    PNG
    media_image7.png
    315
    784
    media_image7.png
    Greyscale

Benoit et al. teach a low-refractive index layer [a first low refractive index element 30 has a refractive index of 1.3 or less or 1.25 or less or 1.2 or less or 1.15 or less [0027]] between the second prism sheet [first optical recycling element 40 with micro-structured films include brightness enhancing films [0041], wherein microstructured topography can be a plurality of prisms on the film surface such that the films can be used to redirect light through reflection and refraction.  The height of the prisms can range from about 1 to about 75 micrometers [0052]] and the wavelength conversion layer [a quantum dot film element 20], wherein the low- refractive index layer has a refractive index of 1.30 or less.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Sakamoto et al. disclosed with a low-refractive index layer between the second prism sheet and the wavelength conversion layer, wherein the low- refractive index layer has a refractive index of 1.30 or less for providing a high luminance backlight unit is needed to produce an image with sufficient luminance [0002] as Benoit et al. taught.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 20080186428) in view of Hong (KR 2012005086) [or Sung (US 20100246021) or INANAGA (JP2008176206)], Namekata et al. (US 20150160401) [or Sadasivan et al. (US 20120113671)] and Wang et al. (US 20120307180) as applied to claim 1 as applied to claim 1 in further view of Konno et al. (US 20100073582).
Sakamoto et al. fail to disclose the liquid crystal display apparatus being of an IPS mode.

Konno et al. teach the liquid crystal display apparatus being of an IPS mode.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Sakamoto et al. disclosed with the liquid crystal display apparatus being of an IPS mode for characterized by a wide viewing angle [0003] as Konno et al. taught.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871